
	
		II
		111th CONGRESS
		1st Session
		S. 2124
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify and extend the temporary
		  suspension of duty on 9, 10-Anthracenedione.
	
	
		1.9, 10-Anthracenedione
			(a)Extension
				(1)In generalHeading 9902.24.05 of the Harmonized Tariff
			 Schedule of the United States (relating to 9, 10-Anthracenedione) is amended by
			 striking 12/31/2009 and inserting
			 12/31/2011.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
				(b)Modification of article description;
			 retroactive application
				(1)In generalHeading 9902.24.05 of the Harmonized Tariff
			 Schedule of the United States (relating to 9, 10-anthracenedione) is amended by
			 striking the article description and inserting the following: Mixtures
			 of 2-tert-amyl 9, 10-anthraquinone (CAS No. 32588–54–8) and 2-iso-amyl-9,
			 10-anthraquinone (CAS No. 68892–28–4) (provided for in subheading 2914.69.60)
			 or in organic solution (provided for in subheading 3824.90.28).
				(2)Effective date
					(A)In generalThe amendment made by paragraph (1) applies
			 to articles entered, or withdrawn from warehouse for consumption, on or after
			 January 1, 2007.
					(B)Retroactive applicationNotwithstanding section 514 of the Tariff
			 Act of 1930 (19 U.S.C. 1504) or any other provision of law, upon proper request
			 filed with U.S. Customs and Border Protection not later than the date that is
			 90 days after the date of the enactment of this Act, any entry, or withdrawal
			 from warehouse for consumption, of an article described in subheading
			 9902.24.05 of the Harmonized Tariff Schedule of the United States (as amended
			 by paragraph (1)) that was made—
						(i)on or after January 1, 2007, and
						(ii)before the date that is 15 days after the
			 date of the enactment of this Act,
						shall be liquidated or
			 reliquidated as though the amendment made by paragraph (1) applied to the entry
			 or withdrawal.(C)Proper requestsFor purposes of subparagraph (B), a proper
			 request means a request for liquidation or reliquidation that contains
			 sufficient information to enable U.S. Customs and Border Protection—
						(i)to locate the entry; or
						(ii)to reconstruct the entry if the entry
			 cannot be located.
						
